Order of the Court of General Sessions of New York County entered October 26, 1960, denying, without a hearing, defendant’s application for a writ of error coram nobis to vacate a judgment of said court rendered March 15, 1956, convicting defendant on his plea of guilty of possession of a narcotic drug, reversed, on the law and on the facts, and the cause remanded for a hearing. Although the record might tend to indicate otherwise, we feel that defendant’s claim that his plea of guilty was induced by a definite understanding between the court and his counsel that his sentence would be less than that which he received, and whether counsel was misled in advising the defendant to change his plea in the course of the trial present issues of fact which may not be resolved without a hearing. (People v. Farina, 2 N Y 2d 454; People v. Richetti, 302 N. Y. 290; cf. People v. Scott, 10 N Y 2d 380.) Relevant also is whether the city detective conveyed to defendant the court’s satisfaction with his alleged co-operation and whether this was with the knowledge of the court. *620“ So much of the record as is now before us is silent as to what happened in chambers and the petitioner’s version is not contradicted.” (People v. Guariglia, 303 N. Y. 338, 343.) Concur — Rabin, J. P., McNally, Stevens and Eager, JJ.;